Filed 12/16/20 P. v. Williams CA4/2



                           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
               California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                                 publication or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        FOURTH APPELLATE DISTRICT

                                                      DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                       E075483

 v.                                                                       (Super.Ct.No. RIF1803077)

 LEONARD CLARENCE WILLIAMS,                                               OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed with directions.

         Siri Shetty, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Defendant and appellant, Leonard Clarence Williams, pled guilty to two counts of

committing lewd and lascivious acts upon a child under the age of 14 years by force or




                                                                  1
fear. (Pen. Code, § 288, subd. (b)(1), counts 2 & 3.)1 Defendant also admitted that he

had suffered a prior strike conviction. (§§ 667, subds. (c), (e)(1), 1170.12, subd. (c)(1).)

Pursuant to the plea agreement, the superior court sentenced defendant to 30 years of

imprisonment.

       After defense counsel filed a notice of appeal, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and one potentially arguable issue: whether the superior court sentenced

defendant in accordance with his plea bargain. We affirm.

                            I. PROCEDURAL BACKGROUND

       The People charged defendant by first amended information with sexual

penetration of a child under 14 years of age by force or fear (§ 269, subd. (a)(5), count 1),

eight counts of committing lewd and lascivious acts upon a child under the age of 14 by

force or fear (§ 288, subd. (b)(1), counts 2-9), and misdemeanor sexual battery (§ 243.4,

subd. (e)(1), count 10). The People alleged the offenses in counts 1 through 9 occurred

against one victim, and the offense in count 10 occurred against a second victim. The

People also alleged defendant had suffered a prior strike conviction. (§§ 667, subds. (c),

(e)(1), 1170.12, subd. (c)(1).)




       1   All further statutory references are to the Penal Code unless otherwise indicated.
                                                  2
       Defendant pled guilty to two counts of committing lewd and lascivious acts upon a

child under the age of 14 years by use of force or fear (Pen. Code, § 288, subd. (b)(1),

counts 2 & 3)2 and admitted that he had suffered a prior strike conviction (§§ 667,

subds. (c), (e)(1), 1170.12, subd. (c)(1)). Pursuant to the plea agreement, the superior

court sentenced defendant to 30 years of imprisonment and dismissed the remaining

counts.3

                                      II. DISCUSSION

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no arguable issues.

However, we shall direct the superior court to correct the minute order to reflect that all

remaining counts were dismissed, i.e., counts 1 and 4 through 10. (People v. Contreras

(2009) 177 Cal.App.4th 1296, 1300, fn. 3 [The reviewing court has the authority to

correct clerical errors in the minute order.].)




       2The factual basis for the plea consisted of defendant’s admissions that he had
committed the offenses as charged.

       3 The minute order erroneously reflects that only counts 1 and 10 were dismissed.
The plea agreement expressly provided for the dismissal of all other counts and
allegations. After sentencing, the judge asked the People, “Remaining counts and
allegations dismissed?” The People responded, “So moved.” The judge replied, “They
are dismissed on motion of the People.”
                                                  3
                                  III. DISPOSITION

      The judgment is affirmed. The trial court is directed to correct the June 30, 2020

sentencing minute order to reflect that counts 1 and 4 through 10 were dismissed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                              McKINSTER
                                                                              Acting P. J.
We concur:


SLOUGH
                         J.


RAPHAEL
                         J.




                                               4